Title: To George Washington from Jonathan Trumbull, Sr., 5–6 August 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 5th[–6] August 1776

I have received your two favours of the 24th & 25th of July last—have put Colo. Wards Regiment under Marching Orders to proced without loss of Time whatever way Congress shall direct—The Troops from this State destined to the Northward, are marched to Bennington, and from thence to Skeenesborough—at request of General Schuyler, for One thousand felling Axes—have sent 800, ground and with helves, to go the same rout—they went from hence the 29th last—the residue will go with Cloathing preparing for that Army Next Monday—Tho’t it not best to wait for Orders, as we ware very well Assured of their Necessity.
Notwithstanding our Enemies are so numerous, and powerful, and have hired Mercenaries into their Service, yet knowing our Cause righteous, & trusting Heaven will Support & Defend us, I do not greatly dread what they can do against us—Our internal Malignants may be permitted to do many injurious and insidious things—they are therefore to be watched with care & diligence to prevent such hypocritical and designing Men carrying on and perpetrating their wicked purposes—no doubt there are many such, the persons and Caracters unknown to me and not convenient to mention in a Letter, the Notices given me of any.
Last Week I sent Circular Letters addressed to the Civil Authority, Select Men, Comtee of inspection, & Military Officers in all the Towns in this State, to promote & facilitate the filling the several Battalions ordered to be raised here, and to send them forward to the places of their Destinations—Recruiting Officers for the Companies not filled are Necessary—and conclude are left for the purpose, the people have in some measure got through the Hurry of Harvest &c., Hope that they will now chearfull inlist & go on.
Colo. Elipha. Dyer and Richd Law Esqrs. are directed to

repair to New York to confer with your Excellency on every Subject needful for our direction and for your information, you know our readiness to afford every Assistance for our Common Defence. I am, with great Esteem and Regard Sir Your most Obedient Humble Servant

Jonth; Trumbull


6th—8 O’clo.—A.M. P.S. Just received your two favours of the 1st instant—Orders are gone to Colo. Elmore—and Express to carry those to Colo. Ward expected in soon—The Orders are ready.

